Citation Nr: 0603564	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-19 972	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for sexual dysfunction, 
including as due to undiagnosed illness.  

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression, including as due to 
undiagnosed illness.  

3.  Entitlement to an initial rating greater than 20 percent 
for fatigue, insomnia, body weakness, lethargic behavior, and 
memory loss due to undiagnosed illness.  

4.  Entitlement to an initial rating greater than 10 percent 
for early degenerative changes in the lumbar spine and 
sacroiliac joints.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran served on active duty from January 1981 until 
retiring in January 2001.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions by Regional Offices (ROs) of the Department of 
Veterans Affairs (VA).  An April 2002 decision by the 
Washington, DC, RO granted service connection for fatigue, 
insomnia, body weakness, lethargic behavior, and memory loss 
due to undiagnosed illness and assigned an initial 20 percent 
rating.  The Washington, DC, RO also granted service 
connection for early degenerative changes in the lumbar spine 
and sacroiliac joints and assigned an initial 10 percent 
rating.  The veteran appealed for higher initial ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

A more recent December 2004 decision by the Pittsburgh, 
Pennsylvania, RO denied additional claims for service 
connection for sexual dysfunction and depression, including 
due to undiagnosed illness.  The veteran also appealed that 
decision.

As well, the veteran submitted statements in January, June, 
and July 2005 (the latter occasion accompanied by medical 
treatment records) indicating he also would like to appeal 
the 10 percent ratings assigned for the varicose veins 
in his legs - that is, in addition to the claims already on 
appeal.  The medical treatment records submitted concerned 
recent surgery that he had undergone for the varicosities.  
The RO already has begun developing this additional claim, 
as evidenced by a July 2005 deferred rating, including it 
appears by scheduling the veteran for a VA compensation 
examination in September 2005 to assess the current severity 
of this condition.  It is unclear, however, what has occurred 
during the several months since - especially insofar as 
whether the veteran received higher ratings to his 
satisfaction.  In any event, this additional claim is not 
presently before the Board.  38 C.F.R. § 20.200 (2005).

As for the claims that are presently on appeal, they are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  VA will notify the veteran if further action 
is required on his part concerning these claims.


REMAND

In statements submitted in June 2005 (on VA Form 21-4138), 
and in his August 2005 substantive appeal (VA Form 9), the 
veteran indicated he had received treatment from a physician 
at the Landstuhl Regional Medical Center (LRMC) in Germany 
for several of the claimed disabilities.  Other records show 
that on June 7, 2005, the RO contacted this facility 
attempting to obtain all relevant records located there 
concerning any treatment the veteran had received since July 
2003.  The RO indicated that was the third request for these 
records and that, if they were not forthcoming, then LRMC 
records personnel should specifically indicate this by 
providing a negative response.

Later in June 2005, LRMC personnel submitted records 
concerning treatment the veteran had received there on May 
24, 2005.  The treatment apparently primarily was for 
problems with his varicose veins - specifically, a referral 
consultation to determine whether he would undergo surgery to 
treat them.  However, he also received various prescription 
medications for treatment of others conditions at issue in 
his current appeal.  And as already mentioned, he since has 
submitted a statement in July 2005 confirming he underwent 
the surgery in question for his varicose veins.  It still is 
unclear, though, whether there are additional records at LRMC 
concerning treatment for the other conditions at issue in 
this appeal.  Some of the LRMC records already on file 
suggest he received prescriptions for medication at various 
times during 2003, 2004, 2005, and even perhaps as recently 
as 2006.  The only other record from LRMC currently on file 
is an emergency room record from July 2003.  So, before 
deciding this appeal, it must be determined whether 
there are still additional records at LRMC that also need to 
be obtained.  See 38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(2).



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following additional actions:  

1.  Ask the veteran to clarify whether 
there are additional records at Landstuhl 
Regional Medical Center (LRMC) in Germany 
that need to be obtained.  This includes, 
but is not limited to, any additional 
records concerning relevant treatment he 
has received there since January 2003.  
With his authorization, obtain all 
additional records that he mentions.  
All records received should be associated 
with the other evidence in his claims 
file.  If necessary, obtain English 
translations of these records.  

2.  If any newly-secured records reflect 
treatment or evaluation for sexual 
dysfunction or for a psychiatric 
disorder, the RO should arrange for an 
appropriate examination for the veteran.  
The examiner's report should set forth in 
detail all current symptoms and pertinent 
clinical findings.  The examiner should 
also be requested to provide an opinion 
as to the diagnosis of each disorder, if 
such a diagnosis is appropriate, and as 
to the etiology of the disorder, 
including whether it is at least as 
likely as not that any current sexual 
dysfunction or psychiatric disorder:  (1) 
is due a disease or injury in service, or 
(2) was first manifest after the 
veteran's separation from service, or (3) 
is proximately due to or the result of 
any of the veteran's service-connected 
disabilities.  The latter inquiry, number 
(3), includes indicating whether a 
service-connected disability has 
chronically aggravated any sexual 
dysfunction or psychiatric disorder 
diagnosed  All opinions should be 
supported by adequate rationale.  

3.  Also arrange for a general medical 
examination and an orthopedic examination 
to determine the current degree and 
extent of the veteran's service-connected 
fatigue, insomnia, body weakness, 
lethargic behavior, and memory loss, and 
the early degenerative changes in his 
lumbar spine and sacroiliac joints.  The 
examiners' reports should set forth in 
detail the veteran's current symptoms and 
all pertinent clinical findings, and 
should describe in detail the presence or 
absence and the extent of any functional 
loss due to the service-connected 
disabilities.  The orthopedic examiner's 
report should consider any loss due to 
reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, 
as well as any functional loss due to 
absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology, e.g., muscle spasm, 
and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on 
pressure or manipulation.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is important 
for the examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the low 
back disability that develops on use.  In 
addition, the examiner should express an 
opinion as to whether pain or other 
manifestations occurring during flare-ups 
or with repeated use could significantly 
limit functional ability of the affected 
part.  The examiner should portray the 
degree of any additional range of motion 
loss due to pain on use or during flare-
ups.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  

4.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's service 
connection claims, including a) on a 
direct service incurrence basis, b) as 
due to an undiagnosed illness, and c) on 
the basis of secondary service 
connection, as due to a service-connected 
disability.  The RO should also again 
consider the veteran's rating claims, 
with particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 in regard to the low back 
disability.  If these claims are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case concerning all 
evidence added to the record since the 
statements of the case - including 
discussion of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Give them 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final disposition warranted.  The purpose 
of this REMAND is to obtain clarifying information and to 
provide the veteran with due process.  



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

